REVERSED and REMANDED and Opinion Filed April 30, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00346-CV

        U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF8 MASTER
                  PARTICIPATION TRUST, Appellant
                                  V.
               AJ AND SAL ENTERPRISES, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07788

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      In this restricted appeal, U.S. Bank Trust, N.A., as Trustee for LSF8 Master

Participation Trust (“USB”), challenges the trial court’s no-answer default judgment

in favor of AJ and SAL Enterprises, LLC (“A&S”). In five issues, USB asserts it

has shown error on the face of the record and the default judgment should be reversed

because A&S failed in several respects to strictly comply with the requirements for

valid and effective service of citation and because of irregularities in the judgment.

We decide in favor of USB on its first issue asserting error is apparent on the face of

the record because the entity identified on the citation and the return conflict with
the name identified in the pleadings and the final judgment. Consequently, we

pretermit consideration of USB’s remaining issues. TEX. R. APP. P. 47.1. We

reverse the trial court’s judgment and remand this case for further proceedings.

Because all issues are settled in law, we issue this memorandum opinion. Id. 47.4.

                                  BACKGROUND

      On May 30, 2019, A&S initiated this lawsuit seeking to quiet title to certain

real property located in Sachse, Texas and to void USB’s deed of trust. In the style

of A&S’s Original Petition, the sole defendant was identified as “U.S. Bank Trust,

N.A. as Trustee for LFS8 Master Participation Trust.” In the body of the Original

Petition, A&S asserted:

      Defendant is sued in its capacity as a foreign fiduciary. The real party
      in interest is the LSF8 Master Participation Trust, of which Defendant
      is the trustee.
      …
      Under the former Probate Code §105a, now codified as Estates Code
      §505.003, Defendant has irrevocably appointed the Texas Secretary of
      State as its agent for service of process. Defendant has designated the
      following individual to whom process should be transmitted:

            Elizabeth Becker
            350 N. Robert St[.] Suite 495
            St. Paul, MN 55101 55101 [sic]

      The Dallas County District Clerk issued a Citation on June 4, which identified

“U.S. Bank Trust, N.A.,” rather than “U.S. Bank Trust, N.A., as Trustee for LSF8

Master Participation Trust,” as the defendant and was addressed to:

      U.S. BANK TRUST, NA
      BY SERVING THE SECRETARY OF STATE

                                        –2–
      OFFICE OF THE SECRETARY OF STATE
      CITATIONS UNIT – P.O. BOX 12079
      AUSTIN, TEXAS 78711

      On July 23, a return of service was filed in the district court indicating a copy

of the Citation and Original Petition had been received by the Secretary of State on

June 13 and forwarded on June 17 to:

      U.S. Bank Trust, NA
      c/o Elizabeth Becker
      350 No. Robert St.
      Suite 495
      St. Paul, MN 55101

      On August 1, A&S filed it First Amended Original Petition. Like the Original

Petition, the amended petition identified the defendant as “U.S. Bank Trust, N.A. as

Trustee for LSF8 Master Participation Trust.”        Further, the amended petition

contained a paragraph identical to the one quoted above from the Original Petition

except for the deletion of the duplicate reference to zip code 55101.

      A&S filed a Motion for Entry of Default Judgment on August 6. The motion

was styled in the same manner as the original and amended petitions. The trial court

signed a Final Judgment in favor of A&S on September 12. In the style of that

judgment, the defendant is identified as “U.S. Bank Trust, N.A., as Trustee for LSF8

Master Participation Trust.” Further, the judgment states in part:

      IT IS THEREFORE ORDERED, ADJUDICATED AND
      DECREED that Plaintiff AJ and SAL LLC have judgment against U.S.
      BANK TRUST, N.A., as TRUSTEE FOR LSF8 MASTER
      PARTICIPATION TRUST.


                                         –3–
         USB filed its restricted appeal on March 11, 2020.

                                       DISCUSSION

   I.       Standard of Review

         A restricted appeal is a direct attack on the trial court’s judgment. See, e.g.,

Gen. Elec. Co. v. Falcon Ridge Apts., J.V., 811 S.W.2d 942, 943 (Tex. 1991); Rone

Eng’g Serv., Ltd. v. Culberson, 317 S.W.3d 506, 508 (Tex. App.—Dallas 2010, no

pet.). To prevail on a restricted appeal, the appellant must show: (1) a notice of

restricted appeal was filed within six months after the judgment is signed; (2) by a

party to the lawsuit; (3) who did not participate in the hearing that resulted in the

judgment of which the party complains and did not file a timely post-judgment

motion; and (4) error is apparent on the face of the record. TEX. R. APP. P. 26.1(c)

and 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); Dolly v.

Aethos Commc’ns Sys., Inc., 10 S.W.3d 384, 387–88 (Tex. App.—Dallas 2000, no

pet.). The first three requirements are not contested here; thus, the only issue is

whether error is apparent on the face of the record.

   II.      Applicable Law

         In no case shall a judgment be rendered against any defendant unless upon

service, or acceptance or waiver of process, or upon an appearance by the defendant.

TEX. R. CIV. P. 124. In contrast to the usual rule that all presumptions—including

valid issuance, service, and return of citation—will be made in support of a

judgment, no such presumptions apply to a direct attack on a default judgment. See

                                           –4–
Primate Constr. Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994). Rather, the record

must affirmatively show strict compliance with the applicable rules relating to

service of process. See McKanna v. Edgar, 388 S.W.2d 927, 929 (Tex. 1965); Dolly,

10 S.W.3d at 388.

      Whether error is apparent on the face of the record before this Court, depends

on resolution of the issue of proper service. See Hubicki v. Festina, 226 S.W.3d 405,

407 (Tex. 2007). If proper service is not affirmatively shown, there is error on the

face of the record. Lytle v. Cunningham, 261 S.W.3d 837, 840 (Tex. App.—Dallas

2008, no pet.). Even actual notice to a defendant is insufficient to convey jurisdiction

on the trial court and will not cure defective service. Wilson v. Dunn, 800 S.W.2d

833, 836 (Tex. 1990). Whether service was in strict compliance with the rules is a

question of law we review de novo. Furst v. Smith, 176 S.W.3d 864, 868 (Tex.

App.—Houston [1st Dist.] 2005, no pet.).

      A citation must show the names of the parties and be directed to the defendant.

TEX. R. CIV. P. 99(b). Rule of Civil Procedure 107 provides, in part, that “[t]he

officer or authorized person executing the citation must complete a return of

service.” Id. 107(a). The return of service, together with any document to which it

is attached, must include, among other things, “the person or entity served.” Id.

107(b)(5).




                                          –5–
 III. Application of Law to Facts

      In its first issue, USB asserts error is apparent on the face of the record because

the entity identified on the citation and return does not strictly match the entity

identified as the defendant in the pleadings or the final judgment.

      Here the citation is addressed to “U.S. Bank Trust, N.A.,” which is not the

defendant named in the original and amended petitions. In Deutsche Bank National

Trust Co. v. Kingman Holdings, LLC, this Court considered a restricted appeal in

which appellant, “Deutsche Bank National Trust Company, as Trustee for GSAMP

Trust 2006-H11,” claimed error to be apparent on the face of the record because the

defendant’s name in the default judgment did not match the name in the original

petition or citation. No. 05-13-00943-CV, 2014 WL 3211887, at *5 (Tex. App.—

Dallas July 8, 2014, no pet.) (mem. op.). The defendant was identified in the original

petition as “Deutsche Bank National Trust Company, as Trustee.” The body of the

original petition sued “Deutsche Bank National Trust Company” in its capacity as

“trustee for GSAMP Trust 2006-H11, Pooling and Servicing Agreement Dated as of

January 1, 2006.” Meanwhile, the citation was merely addressed to “Deutsche Bank

National Trust Company.”        The trial court entered default judgment against

“Deutsche Bank National Trust Company as Trustee for GSAMP Trust 2005-H11,

Pooling and Serving [sic] Agreement dated as of January 1, 2006.” On appeal, this

Court reversed the trial court’s default judgment because the name of the defendant

identified in the default judgment was different from the name of the defendant

                                          –6–
identified on the return of service, and the error was apparent on the face of the

record. Id. at *5.

      The record before us shows the citation was addressed to “U.S. Bank Trust,

N.A.” However, the defendant in the action and the party against whom the default

judgment was taken is “U.S. Bank Trust, N.A., as Trustee for LSF8 Master

Participation Trust.” There is no evidence in the record that service was had upon

“U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust.” Because

the entity served, “U.S. Bank Trust, N.A.,” is not the same entity named in the

petition and in the judgment, “U.S. Bank Trust, N.A., as Trustee for Master

Participation Trust,” A&S did not strictly comply with the procedural rules

governing service and return of citation. The attempted service of process is invalid

and of no effect, and error is apparent on the face of the record.

      We sustain USB’s first issue. Having resolved USB’s first issue in its favor,

we pretermit consideration of its remaining issues. TEX. R. APP. P. 47.1.




                                         –7–
                                   CONCLUSION

      We reverse the trial court’s default judgment and remand this case to the trial

court for further proceedings. See TEX. R. APP. P. 43.2(d); see also TEX. R. CIV. P.

123 (no new service of process necessary where judgment is reversed because of

defective service of process).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE


200346F.P05




                                        –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

U.S. BANK TRUST, N.A., AS                      On Appeal from the 160th Judicial
TRUSTEE FOR LSF8 MASTER                        District Court, Dallas County, Texas
PARTICIPATION TRUST,                           Trial Court Cause No. DC-19-07788.
Appellant                                      Opinion delivered by Justice
                                               Schenck. Justices Reichek and
No. 05-20-00346-CV           V.                Carlyle participating.

AJ AND SAL ENTERPRISES, LLC,
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that appellant U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF8 MASTER PARTICIPATION TRUST recover its costs of this appeal
from appellee AJ AND SAL ENTERPRISES, LLC.


Judgment entered this 30th day of April 2021.




                                         –9–